Citation Nr: 1829639	
Decision Date: 07/02/18    Archive Date: 07/24/18

DOCKET NO.  15-18 519	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from August 2002 to May 2006 in the United States Army.  His awards and decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2015, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In January 2017, the Veteran withdrew his request for a Board hearing.



FINDING OF FACT

In January 2017, after certification of the claim to the Board and prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In January 2017, the Veteran cancelled his Board hearing, and submitted VA Form 21-4138 in which he requested that his appeal be withdrawn.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to an initial disability rating higher than 50 percent for PTSD is dismissed.



		
DELYVONNE M. WHITEHEAD
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


